DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/7/2022 has been entered. The application has pending
claims 1, 5-8, 11-13, and 15-20. Claims 2-4, 9-10, and 14 have been canceled. With respect to the specification, Applicant has further clarified the differences between the summary and abstract of the disclosure, clarified the arrangement of the specification, and amended the specification to correct for minor informalities. Therefore, the objections to the specification have been withdrawn. With respect to the claims, Applicant has amended claim 1 to address interpretation under 112(f). Therefore, claim interpretation under 112(f) is withdrawn.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant argues, in Pgs. 12-14 of the remarks, neither Uekusa nor Ajito alone or in combination teaches the following limitations from claims 2 and 4 into each of the independent claims: “generate a first corrected image in which color of the captured image is corrected according to the environmental lights, wherein the first corrected image is generated by correcting the captured image by using a white balance correction coefficient for the 
The Examiner respectfully disagrees. Uekusa teaches a first white balance correction corresponding to environmental light based on image data without strobe light-emitting (i.e. environmental light condition) (Fig. 2, Para. 0044), which reads on “generate a first corrected image in which color of the captured image is corrected according to the environmental light.” Ajito teaches first white balance correction coefficients for image data captured under an auxiliary non-emission condition (i.e. environmental light) (Fig. 2, Paras. 0044 and 0067), which reads on “wherein the first corrected image is generated by correcting the captured image by using a white balance correction coefficient for the environmental light.” The combination of Uekusa and Ajito teaches white balance correction coefficients for environmental light which is calculated using strobe light component (i.e. auxiliary component) and strobe light emission (i.e. auxiliary light) (see Fig. 2 in Uekusa and Para. 0129 in Ajito), which teaches, “wherein the white balance correction coefficient for the environmental light is calculated based on an image captured in a state where the auxiliary light is emitted and the auxiliary component.”
Additionally, in Pg. 13 of the remarks, Applicant argues the white balance correction can be performed only from an aimed image (a strobe-ON-image) by using an auxiliary light component. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the white balance correction can be performed only from an aimed image (a strobe-ON-image) by using an auxiliary light component) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, under broadest reasonable interpretation of the claims, the combination of Uekusa and Ajito teaches the calculation for white balance correction for environmental light includes a strobe light component and strobe light emission (see reference paragraphs above). The office action has been updated to address the above arguments and addition of limitations to overcome 112(f) interpretation. See rejection below with updated comments in bold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al. (US 2016/0227182 A1, hereinafter "Uekusa") in view of Ajito (US 2010/0201840 A1).
Regarding claim 1, Uekusa teaches, an image processing apparatus comprising (Fig. 1: image processing apparatus 100): 
one or more processors (As shown in Para. 0089, the computer system/apparatus comprises one or more processors); 
and at least one memory storing executable instructions, which when executed by the one or more processors, cause the image processing apparatus to (As shown in Para. 0089, the processors read out and execute computer executable instructions stored in a storage medium):
acquire an image captured in a state where auxiliary light is emitted under environmental light (Fig. 1: imaging device 102; Para. 0038: the image data 205 at photographing with strobe light-emitting is image data acquired by imaging by the imaging device 102 with strobe light-emitting by the light emitting unit 111; As shown in Para. 0038, the strobe light emitting unit is the auxiliary light that can be used to capture the image under environmental light); 
generate shape information of an object by applying a three-dimensional shape model to an area of the object included in the captured image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector); 
acquire an auxiliary light component representing intensity of the auxiliary light at each pixel of the captured image based on a light amount characteristic representing a light amount of the auxiliary light received by the object when the auxiliary light is emitted (Para. 0041: the strobe light component calculating unit 210 calculates a strobe light component for each region (to be described later) of the image data 205 at photographing with strobe light-emitting, from the data on the distribution characteristics 203 of the strobe light; Para. 0060: the distribution characteristics 203 of the strobe light are characteristics (as illustrated in FIG. 8C) indicating how a light quantity Ys that reaches the object; As shown in Para. 0060, the light quantity Y is the intensity of the strobe light at each pixel) and the shape information of the object (Para. 0075; Para. 0076: the surface shape of the object can be calculated by performing interpolation processing on the distance map. That is, in Step S704 in the flowchart of FIG. 7, the strobe light component calculating unit 210 calculates the strobe light component Ys[i] of each block); 
generate a first corrected image in which color of the captured image is corrected according to the environmental light (As shown in Fig. 2, the first correcting unit 207 includes white balance (WEB) correction of the image data without strobe light emitted (i.e. environmental light); Para. 0044; Note: As shown in Para. 0044, first WEB correction corresponding to environmental light is determined based on image data without strobe light-emitting (i.e. environmental light condition)), 
and wherein the white balance correction for the environmental light is calculated based on an image captured in a state where the auxiliary light is emitted and the auxiliary light component (As shown in Fig. 2, the first correcting unit 207 calculates the WEB correction for image data without strobe-light emitting and this is updated with the strobe light component information 210 for the strobe-light emitting state; Note: the WEB correction is white balance correction and the WEB correction for image data without strobe-light emitting (i.e. environmental light) includes a strobe light component (i.e. auxiliary component) and strobe-light emitting (i.e. auxiliary light));
generate a second corrected image in which color of the captured image is corrected according to the auxiliary light (As shown in Fig. 2, the second correcting unit 209 includes white balance (WEB) correction of the image data with strobe light emitted (i.e. auxiliary light); Para. 0039); -4-Amendment for Application No.: 16/875784Attorney Docket: 10203529US01 
and combine the first corrected image and the second corrected image at a combination ratio based on the auxiliary light component (As shown in Fig. 2, the combining unit 212 includes the output from the second correcting unit 209, the output from the first correcting unit 207 and the combining ratio calculating unit 211; Para. 0041: outputs the strobe light component to the combining ratio calculating unit 211; As shown in Para. 0041, the combining ratio is based on the strobe light (i.e. auxiliary light)).
Uekusa does not expressly disclose the following limitations: wherein the first corrected image is generated by correcting the captured image by using a white balance correction coefficient for the environmental light; white balance correction coefficient.
However, Ajito teaches, wherein the first corrected image is generated by correcting the captured image by using a white balance correction coefficient for the environmental light (As shown in Fig. 2, first WB correction coefficients are calculated in step S103 for images captured in the auxiliary non-emission condition (i.e. environmental light); Para. 0044: when auxiliary light is not emitted by the auxiliary light generation unit 4, the selection unit 25 selects the first WB correction coefficients; Para. 0067: the first WB correction unit 33 performs first WB correction by applying the first WB correction coefficients Gr1, Gb1, set by the first WB correction coefficient setting unit 22 to the image data obtained in the auxiliary light non-emission condition; Note: the first WB correction coefficients are the white balance coefficients for the first corrected image and the first WB correction coefficients for the images captured under an auxiliary non-emission condition (i.e. environmental light) is determined for the image data (i.e. first corrected image)); 
white balance correction coefficient (As shown in Para. 0129, when auxiliary light is emitted by the auxiliary light generation unit the first WB correction coefficients are selected; Note: as shown in Para. 0129, WEB coefficient of emission/non-emission auxiliary light are determined (i.e. auxiliary light state and environment light state)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a first corrected image by using a white balance correction coefficient for environmental light and the white balance correction is a coefficient as taught by Ajito into the image processing of Uekusa to modify the tint of the image (Ajito, Para. 0032).
Regarding claim 5, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 1,
Ajito in the combination further teaches, wherein the second corrected image is generated by correcting the captured image by using a white balance correction coefficient for the auxiliary light (As shown in Fig. 2, second WB correction coefficients are calculated in step S107 for images captured in the auxiliary light emission condition; Para. 0044: when auxiliary light is emitted by the auxiliary light generation unit 4, the selection unit 25 selects the second WB correction coefficients; Para. 0068: the second WB correction unit 34 performs second WB correction by applying the second WB correction coefficients Gr2, Gb2, calculated by the second WB correction coefficient setting unit 24).
Regarding claim 11, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 1.
Uekusa in the combination further teaches, wherein the light amount characteristic is a characteristic which represents a light amount of the auxiliary light received by the object (Para. 0041: the strobe light component calculating unit 210 calculates a strobe light component for each region (to be described later) of the image data 205 at photographing with strobe light-emitting, from the data on the distribution characteristics 203 of the strobe light; Para. 0060: the distribution characteristics 203 of the strobe light are characteristics (as illustrated in FIG. 8C) indicating how a light quantity Ys that reaches the object) according to three-dimensional position information of the object with respect to a light source of the emitted auxiliary light (Para. 0059: the strobe light component calculating unit 210 calculates a strobe light component from the coordinates of a block corresponding to (x, y) coordinates of the distance map 204, the focal distance information acquired in Step S701, the depth distance information on the distance map 204 acquired in Step S703 and the distribution characteristics 203 of the strobe light; As shown in Para. 0061, the strobe light component calculating unit 210 calculates the object position in the real space (i.e. three dimensional space) according to the coordinates of the distance map, depth distance and focal distance and obtains the strobe light component Ys[i]).
Regarding claim 13, Uekusa teaches, an image processing method executed by an image processing apparatus comprising (Para. 0007: an image processing apparatus, an image processing method and a program that enable while balance correction): 
acquiring, through image acquisition, an image captured in a state where auxiliary light is emitted under environmental light (Para. 0038: the image data 205 at photographing with strobe light-emitting is image data acquired by imaging by the imaging device 102 with strobe light-emitting by the light emitting unit 111; As shown in Para. 0038, the strobe light emitting unit is the auxiliary light that can be used to capture the image under environmental light); 
generating shape information of an object by applying a three-dimensional shape model to an area of the object included in the captured image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector); 
acquiring, through component acquisition, an auxiliary light component representing intensity of the auxiliary light at each pixel of the captured image based on a light amount characteristic representing a light amount of the auxiliary light received by the object when the auxiliary light is emitted (Para. 0041: the strobe light component calculating unit 210 calculates a strobe light component for each region (to be described later) of the image data 205 at photographing with strobe light-emitting, from the data on the distribution characteristics 203 of the strobe light; Para. 0060: the distribution characteristics 203 of the strobe light are characteristics (as illustrated in FIG. 8C) indicating how a light quantity Ys that reaches the object; As shown in Para. 0060, the light quantity Y is the intensity of the strobe light at each pixel) and the shape information of the object (Para. 0075; Para. 0076: the surface shape of the object can be calculated by performing interpolation processing on the distance map. That is, in Step S704 in the flowchart of FIG. 7, the strobe light component calculating unit 210 calculates the strobe light component Ys[i] of each block); 
generating, through first correction, a first corrected image in which color of the captured image is corrected according to the environmental light (As shown in Fig. 2, the first correcting unit 207 includes white balance (WEB) correction of the image data without strobe light emitted (i.e. environmental light); Para. 0044; Note: As shown in Para. 0044, first WEB correction corresponding to environmental light is determined based on image data without strobe light-emitting (i.e. environmental light condition)), 
and wherein the white balance correction for the environmental light is calculated based on an image -6-Amendment for Application No.: 16/875784 Attorney Docket: 10203529US01captured in a state where the auxiliary light is emitted and the auxiliary light component (As shown in Fig. 2, the first correcting unit 207 calculates the WEB correction for image data without strobe-light emitting and this is updated with the strobe light component information 210 for the strobe-light emitting state; Note: the WEB correction is white balance correction and the WEB correction for image data without strobe-light emitting (i.e. environmental light) includes a strobe light component (i.e. auxiliary component) and strobe-light emitting (i.e. auxiliary light)); 
generating, through second correction, a second corrected image in which color of the captured image is corrected according to the auxiliary light (As shown in Fig. 2, the second correcting unit 209 includes white balance (WEB) correction of the image data with strobe light emitted (i.e. auxiliary light); Para. 0039); 
and combining the first corrected image and the second corrected image at a combination ratio based on the auxiliary light component (As shown in Fig. 2, the combining unit 212 includes the output from the second correcting unit 209, the output from the first correcting unit 207 and the combining ratio calculating unit 211; Para. 0041: outputs the strobe light component to the combining ratio calculating unit 211; As shown in Para. 0041, the combining ratio is based on the strobe light (i.e. auxiliary light)).
Uekusa does not expressly disclose the following limitations: wherein the first correction generates the first corrected image by correcting the captured image by using a white balance correction coefficient for the environmental light; white balance correction coefficient.
However, Ajito teaches, wherein the first correction generates the first corrected image by correcting the captured image by using a white balance correction coefficient for the environmental light (As shown in Fig. 2, first WB correction coefficients are calculated in step S103 for images captured in the auxiliary non-emission condition (i.e. environmental light); Para. 0044: when auxiliary light is not emitted by the auxiliary light generation unit 4, the selection unit 25 selects the first WB correction coefficients; Para. 0067: the first WB correction unit 33 performs first WB correction by applying the first WB correction coefficients Gr1, Gb1, set by the first WB correction coefficient setting unit 22 to the image data obtained in the auxiliary light non-emission condition; Note: the first WB correction coefficients are the white balance coefficients for the first corrected image and the first WB correction coefficients for the images captured under an auxiliary non-emission condition (i.e. environmental light) is determined for the image data (i.e. first corrected image)); 
white balance correction coefficient (As shown in Para. 0129, when auxiliary light is emitted by the auxiliary light generation unit the first WB correction coefficients are selected; Note: as shown in Para. 0129, WEB coefficient of emission/non-emission auxiliary light are determined (i.e. auxiliary light state and environment light state)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a first corrected image by using a white balance correction coefficient for environmental light and the white balance correction is a coefficient as taught by Ajito into the image processing of Uekusa to modify the tint of the image (Ajito, Para. 0032).
Regarding claim 15, the combination of Uekusa an Ajito teaches the limitations as explained above in claim 13.
Ajito in the combination further teaches, wherein the second correction generates the second corrected image by correcting the captured image by using a white balance correction coefficient for the auxiliary light (As shown in Fig. 2, second WB correction coefficients are calculated in step S107 for images captured in the auxiliary light emission condition; Para. 0044: when auxiliary light is emitted by the auxiliary light generation unit 4, the selection unit 25 selects the second WB correction coefficients; Para. 0068: the second WB correction unit 34 performs second WB correction by applying the second WB correction coefficients Gr2, Gb2, calculated by the second WB correction coefficient setting unit 24).
Regarding claim 20, Uekusa teaches, a non-transitory computer-readable storage medium storing a program causing a computer to execute an image processing method, the method comprising (Para. 0089: a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a 'non-transitory computer readable
storage medium') to perform the functions of one or more of the above-described embodiment(s)… a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s)): 
acquiring, through image acquisition, an image captured in a state where auxiliary light is emitted under environmental light (Para. 0038: the image data 205 at photographing with strobe light-emitting is image data acquired by imaging by the imaging device 102 with strobe light-emitting by the light emitting unit 111; As shown in Para. 0038, the strobe light emitting unit is the auxiliary light that can be used to capture the image under environmental light); 
generating shape information of an object by applying a three-dimensional shape model to an area of the object included in the captured image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector); 
acquiring, through component acquisition, an auxiliary light component representing intensity of the auxiliary light at each pixel of the captured image based on a light amount characteristic representing a light amount of the auxiliary light received by the object when the auxiliary light is emitted (Para. 0041: the strobe light component calculating unit 210 calculates a strobe light component for each region (to be described later) of the image data 205 at photographing with strobe light-emitting, from the data on the distribution characteristics 203 of the strobe light; Para. 0060: the distribution characteristics 203 of the strobe light are characteristics (as illustrated in FIG. 8C) indicating how a light quantity Ys that reaches the object; As shown in Para. 0060, the light quantity Y is the intensity of the strobe light at each pixel) and the shape information of the object (Para. 0075; Para. 0076: the surface shape of the object can be calculated by performing interpolation processing on the distance map. That is, in Step S704 in the flowchart of FIG. 7, the strobe light component calculating unit 210 calculates the strobe light component Ys[i] of each block); 
generating, through first correction, a first corrected image in which color of the captured image is corrected according to the environmental light (As shown in Fig. 2, the first correcting unit 207 includes white balance (WEB) correction of the image data without strobe light emitted (i.e. environmental light); Para. 0044; Note: As shown in Para. 0044, first WEB correction corresponding to environmental light is determined based on image data without strobe light-emitting (i.e. environmental light condition)), 
and wherein the white balance correction for the environmental light is calculated based on an image captured in a state where the auxiliary light is emitted and the auxiliary light component (As shown in Fig. 2, the first correcting unit 207 calculates the WEB correction for image data without strobe-light emitting and this is updated with the strobe light component information 210 for the strobe-light emitting state; Note: the WEB correction is white balance correction and the WEB correction for image data without strobe-light emitting (i.e. environmental light) includes a strobe light component (i.e. auxiliary component) and strobe-light emitting (i.e. auxiliary light));
generating, through second correction, a second corrected image in which color of the captured image is corrected according to the auxiliary light (As shown in Fig. 2, the second correcting unit 209 includes white balance (WEB) correction of the image data with strobe light emitted (i.e. auxiliary light); Para. 0039); 
and combining the first corrected image and the second corrected image at a combination ratio based on the auxiliary light component (As shown in Fig. 2, the combining unit 212 includes the output from the second correcting unit 209, the output from the first correcting unit 207 and the combining ratio calculating unit 211; Para. 0041: outputs the strobe light component to the combining ratio calculating unit 211; As shown in Para. 0041, the combining ratio is based on the strobe light (i.e. auxiliary light)).
Uekusa does not expressly disclose the following limitations: wherein the first corrected image is generated by correcting the captured image by using a white balance correction coefficient for the environmental light; white balance correction coefficient.
However, Ajito teaches, wherein the first corrected image is generated by correcting the captured image by using a white balance correction coefficient for the environmental light (As shown in Fig. 2, first WB correction coefficients are calculated in step S103 for images captured in the auxiliary non-emission condition (i.e. environmental light); Para. 0044: when auxiliary light is not emitted by the auxiliary light generation unit 4, the selection unit 25 selects the first WB correction coefficients; Para. 0067: the first WB correction unit 33 performs first WB correction by applying the first WB correction coefficients Gr1, Gb1, set by the first WB correction coefficient setting unit 22 to the image data obtained in the auxiliary light non-emission condition; Note: the first WB correction coefficients are the white balance coefficients for the first corrected image and the first WB correction coefficients for the images captured under an auxiliary non-emission condition (i.e. environmental light) is determined for the image data (i.e. first corrected image)); 
white balance correction coefficient (As shown in Para. 0129, when auxiliary light is emitted by the auxiliary light generation unit the first WB correction coefficients are selected; Note: as shown in Para. 0129, WEB coefficient of emission/non-emission auxiliary light are determined (i.e. auxiliary light state and environment light state)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a first corrected image by using a white balance correction coefficient for environmental light and the white balance correction is a coefficient as taught by Ajito into the image processing of Uekusa to modify the tint of the image (Ajito, Para. 0032).

Claims 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al. (US 2016/0227182 A1, hereinafter "Uekusa") in view of Ajito (US 2010/0201840 A1) and further in view of Romdhani (US 2015/0310673 A1).
Regarding claim 6, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 1.
Uekusa in the combination further teaches, wherein the executable instructions, when executed by the one or more processors, further cause the image processing apparatus to (As shown in Para. 0089, the processors read out and execute computer executable instructions stored in a storage medium): 
detect a position of an organ of a human face as the object from the captured image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector),
The combination of Uekusa and Ajito does not expressly disclose the following limitation: and deform and apply the three-dimensional shape model to make a position of an organ of a face of the three-dimensional shape model substantially conform to the detected position.
However, Romdhani teaches, and deform and apply the three-dimensional shape model to make a position of an organ of a face of the three-dimensional shape model substantially conform to the detected position (As shows in Para. 0009, the three-dimensional shape of the face of an individual is determined by deforming the three-dimensional model of a human face to correspond to points on the face of the image. These characteristic points include position of eyes, nostrils, nose tip, corners of lips, etc.; As shown in Paras. 0026-0028, a three-dimensional model of a face of an individual is generated and the model is deformed to correspond to the characteristic points and positions of features of the face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deforming and applying the three-dimensional model to conform to the detected position of features of the face as taught by Romdhani into the combined image processing of Uekusa and Ajito to minimize the difference between characteristic points of the face of the individual on the image and the corresponding points of the model (Romdhani, Para. 0033).
Regarding claim 7, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 1.
Uekusa in the combination further teaches, wherein the executable instructions, when executed by the one or more processors, further cause the image processing apparatus to (As shown in Para. 0089, the processors read out and execute computer executable instructions stored in a storage medium): 
detect a position of a specific object area from the captured image based on a feature point of an image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector; Note: the face image region is the specific object area).
The combination of Uekusa and Ajito does not expressly disclose the following limitation: and deform and apply the three- dimensional shape model to make a position of a specific object area of the three-dimensional shape model substantially conform to the detected position.
However, Romdhani teaches, and deform and apply the three- dimensional shape model to make a position of a specific object area of the three-dimensional shape model substantially conform to the detected position (As shows in Para. 0009, the three-dimensional shape of the face of an individual is determined by deforming the three-dimensional model of a human face to correspond to points on the face of the image. These characteristic points include position of eyes, nostrils, nose tip, corners of lips, etc.; As shown in Paras. 0026-0028, a three-dimensional model of a face of an individual is generated and the model is deformed to correspond to the characteristic points and positions of features of the face; Note: the characteristic points are the specific objects areas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deforming and applying the three-dimensional model to conform to the detected position of features of the object area as taught by Romdhani into the combined image processing of Uekusa and Ajito in order to minimize the difference between characteristic points of the face of the individual on the image and the corresponding points of the model (Romdhani, Para. 0033).
Regarding claim 16, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 13.
Uekusa in the combination further teaches, wherein the generating shape information detects a position of an organ of a human face as the object from the captured image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector).
The combination of Uekusa and Ajito does not expressly disclose the following limitation: and deforms and applies the three- dimensional shape model to make a position of an organ of a face of the three-dimensional shape model substantially conform to the detected position.
However, Romdhani teaches, and deforms and applies the three- dimensional shape model to make a position of an organ of a face of the three-dimensional shape model substantially conform to the detected position (As shows in Para. 0009, the three-dimensional shape of the face of an individual is determined by deforming the three-dimensional model of a human face to correspond to points on the face of the image. These characteristic points include position of eyes, nostrils, nose tip, corners of lips, etc.; As shown in Paras. 0026-0028, a three-dimensional model of a face of an individual is generated and the model is deformed to correspond to the characteristic points and positions of features of the face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deforming and applying the three-dimensional model to conform to the detected position of features of the face as taught by Romdhani into the combined image processing of Uekusa and Ajito to minimize the difference between characteristic points of the face of the individual on the image and the corresponding points of the model (Romdhani, Para. 0033).
Regarding claim 17, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 13.
Uekusa in the combination further teaches, wherein the generating shape information detects a position of a specific object area from the captured image based on a feature point of an image (As shown in Fig. 9B, a three-dimensional face model is used for face detection; Para. 0072: the face detecting unit 112 included in the image processing unit 104 detects a human image region 901 that is the object, from image data at photographing with strobe light-emitting, and further detects a face image to identify a face image region 902; As shown in Para. 0077, the face detecting unit detects a face image and the positions of the organs (i.e. eyes and mouth) from the face image region. A three-dimensional face model is applied based on the information of the positions of the organs detected by the face detecting unit to determine a normal vector; Note: the face image region is the specific object area), 
The combination of Uekusa and Ajito does not expressly disclose the following limitations: and deforms and applies the three-dimensional shape model to make a position of a specific object area of the three-dimensional shape model substantially conform to the detected position.
However, Romdhani teaches, and deforms and applies the three-dimensional shape model to make a position of a specific object area of the three-dimensional shape model substantially conform to the detected position (As shows in Para. 0009, the three-dimensional shape of the face of an individual is determined by deforming the three-dimensional model of a human face to correspond to points on the face of the image. These characteristic points include position of eyes, nostrils, nose tip, corners of lips, etc.; As shown in Paras. 0026-0028, a three-dimensional model of a face of an individual is generated and the model is deformed to correspond to the characteristic points and positions of features of the face; Note: the characteristic points are the specific objects areas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deforming and applying the three-dimensional model to conform to the detected position of features of the object area as taught by Romdhani into the combined image processing of Uekusa and Ajito to minimize the difference between characteristic points of the face of the individual on the image and the corresponding points of the model (Romdhani, Para. 0033).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al. (US 2016/0227182 A1, hereinafter "Uekusa") in view of Ajito (US 2010/0201840 A1) and further in view of Son et al. (US 2017/0084068 A1, hereinafter “Son”).
Regarding claim 8, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 1.
The combination of Uekusa and Ajito does not expressly disclose the following limitation: wherein the shape information is normal line information of an object surface corresponding to each pixel of the captured image.
However, Son teaches, wherein the shape information is normal line information of an object surface corresponding to each pixel of the captured image (Para. 0022: normal vector at each coordinate of the surface normal map; Para. 0030; As shown in Fig. 1, a surface normal map 303 is mapped to the input image; Para. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shape information consisting of normal line information of an object surface as taught by Son into the combined image processing of Uekusa and Ajito to adjust the brightness of an image (Son, Para. 0029).
Regarding claim 18, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 13.
The combination of Uekusa and Ajito does not expressly disclose the following limitation: wherein the shape information is normal line information of an object surface corresponding to each pixel of the captured image.
However, Son teaches, wherein the shape information is normal line information of an object surface corresponding to each pixel of the captured image (Para. 0022: normal vector at each coordinate of the surface normal map; Para. 0030; As shown in Fig. 1, a surface normal map 303 is mapped to the input image; Para. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shape information consisting of normal line information of an object surface as taught by Son into the combined image processing of Uekusa and Ajito to adjust the brightness of an image (Son, Para. 0029).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al. (US 2016/0227182 A1, hereinafter "Uekusa") in view of Ajito (US 2010/0201840 A1) and further in view of Sato et al. (US 2009/0033753 A1, hereinafter “Sato”).
Regarding claim 12, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 1.
Uekusa in the combination further teaches, wherein the executable instructions, when executed by the one or more processors, further cause the image processing apparatus to (As shown in Para. 0089, the processors read out and execute computer executable instructions stored in a storage medium): 
acquire an auxiliary light component representing an intensity of auxiliary light at each pixel of the captured image based on a premise that auxiliary light received by the object when the auxiliary light is emitted is reflected from a surface of the object (Para. 0041: the strobe light component calculating unit 210 calculates a strobe light component for each region (to be described later) of the image data 205 at photographing with strobe light-emitting, from the data on the distribution characteristics 203 of the strobe light; Para. 0060: the distribution characteristics 203 of the strobe light are characteristics (as illustrated in FIG. 8C) indicating how a light quantity Ys that reaches the object; As shown in Para. 0060, the light quantity Y is the intensity of the strobe light at each pixel; Para. 0075: As illustrated in FIG. 10, in the case where strobe light 1003 enters a point 1002 on an object surface 1001, the strobe light is reflected on the point 1002 on the object surface 1001 to become reflected light 1004. The reflection angle                         
                            θ
                        
                     of the reflected light 1004 to the object surface 1001 can be calculated by estimating a normal vector 1005 at the point 1002 from the surface shape of the object and obtaining an angle formed by the strobe light and the normal).
Uekusa does not expressly disclose the auxiliary light is reflected from a surface of the object according to the Lambert's cosine law.
However, Sato teaches, the auxiliary light is reflected from a surface of the object according to the Lambert's cosine law (Fig. 7B shows reflection light of flash light; As shown in Para. 0172, the diffuse reflection intensity is Lambert’s cosine law in which the angle is formed by the incident light vector and the normal vector of the reflection surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include light being reflected from a surface according to Lambert’s cosine law as taught by Sato into the combined image processing of Uekusa and Ajito to estimate distances with high precision (Sato, Para. 0171).
Regarding claim 19, the combination of Uekusa and Ajito teaches the limitations as explained above in claim 13.
Uekusa in the combination further teaches, wherein the component acquisition acquires an auxiliary light component representing an intensity of auxiliary light at each pixel of the captured image based on a premise that auxiliary light-7-Amendment for Application No.: 16/875784 Attorney Docket: 10203529US01received by the object when the auxiliary light is emitted is reflected from a surface of the object (Para. 0041: the strobe light component calculating unit 210 calculates a strobe light component for each region (to be described later) of the image data 205 at photographing with strobe light-emitting, from the data on the distribution characteristics 203 of the strobe light; Para. 0060: the distribution characteristics 203 of the strobe light are characteristics (as illustrated in FIG. 8C) indicating how a light quantity Ys that reaches the object; As shown in Para. 0060, the light quantity Y is the intensity of the strobe light at each pixel; Para. 0075: As illustrated in FIG. 10, in the case where strobe light 1003 enters a point 1002 on an object surface 1001, the strobe light is reflected on the point 1002 on the object surface 1001 to become reflected light 1004. The reflection angle                         
                            θ
                        
                     of the reflected light 1004 to the object surface 1001 can be calculated by estimating a normal vector 1005 at the point 1002 from the surface shape of the object and obtaining an angle formed by the strobe light and the normal).
Uekusa et al. does not expressly disclose the auxiliary light is reflected from a surface of the object according to the Lambert's cosine law.
However, Sato teaches, the auxiliary light is reflected from a surface of the object according to the Lambert's cosine law (Fig. 7B shows reflection light of flash light; As shown in Para. 0172, the diffuse reflection intensity is Lambert’s cosine law in which the angle is formed by the incident light vector and the normal vector of the reflection surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include light being reflected from a surface according to Lambert’s cosine law as taught by Sato into combined image processing of Uekusa and Ajito to estimate distances with high precision (Sato, Para. 0171).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


3/8/2022